internal_revenue_service number info release date uil cor-127818-01 date dear congressman bob ethridge asked us to reply to your letter to him dated date concerning your objection to include a state_income_tax refund in calculating the taxable_amount of social_security_benefits and the amount of deductible medical_expenses in your letter you believe that retirees must include refunds in these calculations under tax forms and instructions that misinterpret the law we looked at the tax laws forms and instructions underlying your concerns the tax instructions and forms in question do not misinterpret the laws you mention you also said that if the instructions and forms are correct then the income_tax laws are unfair to help you understand these laws i explain some of these tax rules below as a general_rule retirees’ social_security_benefits are not subject_to federal_income_tax if those benefits are their only source_of_income we use a formula to determine if any social_security_benefits are taxed sec_86 of internal_revenue_code the social_security_benefits worksheet in the form_1040 instructions shows this formula the effect of the formula is that a portion of a taxpayer’s social_security_benefits may be subject_to income_tax you sent a copy of this worksheet with your letter to congressman ethridge under the worksheet retirees must report on line of the worksheet the same amount of state_income_tax refund that they report on line of the form_1040 retirees do not report any of the tax_refund on line if in the year they pay the tax they did not itemize deductions if retirees do not itemize they will not report their refund on line of the worksheet if retirees itemize deductions then they use the state and local income_tax refund worksheet on line in the form_1040 instructions to find out if the refund is taxable they include taxable_amount on line and line whether retirees have to report state tax_refund on these lines depends on their personal situation you are right the worksheet does not consider retirees’ schedule a itemized_deductions for state income taxes but it does account for a refund of these deductions on line this happens because many years ago the congress introduced into the tax law the technical concepts of adjusted_gross_income itemized_deductions and standard_deduction to simplify tax_administration and compliance the congress decided adjusted_gross_income is calculated by deducting from gross_income only certain amounts commonly known as above_the_line deductions below_the_line deductions are deductions subtracted from adjusted_gross_income to determine taxable_income the deduction for state income taxes is an example of an itemized below_the_line deduction as stated for income_tax purposes tax law does not account for itemized below_the_line deductions in computing taxable social_security_benefits you also said it is unfair that retirees who report a state_income_tax refund on line of the form_1040 may lose some of their medical_expense_deduction under schedule a this happens in some situations however the income_tax law is clear a taxpayer who wants to take a medical_expense_deduction under schedule a may deduct only the expense that exceeds of the amount of adjusted_gross_income shown on line of form_1040 a state tax_refund on line is one of many income items added in adjusted_gross_income that can affect a retiree’s medical_expense_deduction also taxpayers may take an itemized_deduction for state income taxes when they are in a low tax_bracket taxpayers may be in a higher tax_bracket if they later receive a refund of that tax you believe this is unfair because these taxpayers must pay federal_income_tax on the refund at a rate higher than the rate for which they took the deduction we agree this situation happens but these taxpayers can also benefit if the opposite occurs for example they could be in a lower tax_bracket at the time they receive the refund and pay tax at a lower rate the tax law attempts to treat taxpayers equally as their income shifts up or down thank you for taking the time to express your concerns i hope this information is helpful please call elliot m rogers identification_number at if you have any questions sincerely chief employment_tax branch office of the associate chief_counsel tax exempt and government entities michael a swim
